UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6854


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY BRIAN HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00218-TDS-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Brian Howell, Appellant Pro Se. Lisa Blue Boggs, Robert
Michael Hamilton, Michael Francis Joseph, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy   Brian    Howell   appeals     the    district     court’s     order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of   sentence   based     on   Amendment    782     to   the   U.S.   Sentencing

Guidelines.      Howell    claims   that     the    district      court   did   not

adequately explain why it declined to order a larger sentence

reduction     pursuant    to   Amendment     782.        Having    reviewed     the

record, we find that the district court sufficiently explained

its rationale for the sentence it imposed.                We therefore affirm

the district court’s judgment.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                      2